internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------------- --------------------- -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number ---------- refer reply to cc psi plr-149706-09 date date re ----------------------------------------------- ------------------------------------------------------------ --------------- legend date decedent child child date date grandchild grandchild greatgrandchild greatgrandchild state statute statute -------------------------- --------------------- ------------------- -------------------- ----------------------- ----------------------- ---------------------- ------------------------- ------------------------ ---------------------- ------------------ -------------------------------------------------------------- -------------------------------------------------------------- dear ---------------------------------------------- this responds to your authorized representative’s letter dated date requesting rulings regarding the generation-skipping_transfer gst tax consequences of the proposed division of two trusts the facts submitted and representations made are as follows on date decedent died testate survived by child child grandchild and grandchild under decedent’s will an irrevocable_trust decedent’s trust was created to hold the residuary_estate for the benefit of child it is represented that no additions actual or constructive have been made to decedent’s trust after date pursuant to the terms of decedent’s trust during child 1’s lifetime the trustees may pay the net_income of decedent’s trust to or for the benefit of plr-149706-09 child the trustees may also pay as much of the principal of decedent’s trust to or for the benefit of child as the trustees determine in their discretion for her support and welfare after considering child 1’s other resources upon child 1’s death the remaining principal of decedent’s trust is to be divided into two equal shares for the benefit of each of decedent’s children and respective issue individually continuing trust or child continuing trust and child continuing trust or collectively continuing trusts the terms of each continuing trust are identical but for the identity of the primary beneficiaries the income from a continuing trust is to be paid to the respective child and issue of child and child per stirpes moreover discretionary distributions of principal may be made to the respective issue of child and child for support welfare and education if prior to the termination of a continuing trust there is no one living to receive the income from a continuing trust the income is to be paid over to the other continuing trust each continuing trust will terminate at the expiration of twenty-one years after the death of the last survivor of decedent child child the children and issue of child and the children and issue of child living at the time of decedent’s death perpetuities period upon termination of a continuing trust the remaining principal will be paid over per stirpes to the issue then living of child or child as the case may be child died on date leaving no issue child died on date survived by grandchild grandchild greatgrandchild and greatgrandchild accordingly pursuant to the terms of decedent’s trust the current income beneficiaries of child continuing trust and child continuing trust are grandchild and grandchild grandchild grandchild greatgrandchild and greatgrandchild may also receive discretionary distributions of principal from child continuing trust however no distributions of principal are permitted under child continuing trust it is represented that no additions actual or constructive have been made to decedent’s trust after date in order to invest the assets of the continuing trusts for each of child 1’s issue independently of each other the trustees and beneficiaries of the continuing trusts have entered into a nonjudicial settlement agreement settlement agreement to divide each of the continuing trusts into two equal successor trusts with each successor trust to be held for the benefit of child 1’s children and issue individually successor trust or grandchild successor trust a grandchild successor trust b grandchild successor trust a and grandchild successor trust b or collectively successor trusts the proposed division is conditioned upon the receipt of a favorable ruling on the gst tax ruling requests from the internal_revenue_service under the proposed division child continuing trust will be divided into grandchild successor trust b and grandchild successor trust b the income of a successor trust b will be distributed to grandchild or grandchild respectively and upon a plr-149706-09 grandchild’s death to his surviving issue per stirpes the principal of a successor trust b will be distributed among any one or more of the respective grandchild and such grandchild’s issue as the trustees determine in their discretion for the individual’s support welfare and education after considering his or her or their resources each successor trust b will terminate upon the expiration of the perpetuities period upon termination the remaining principal will be distributed to the respective grandchild’s living issue per stirpes or if none to the living issue of the other grandchild per stirpes if a grandchild and all of such grandchild’s issue die prior to the termination of such grandchild’s respective successor trust b then the remaining principal will continue to be held in the successor trust b and the income and principal of such trust will be distributed to the other grandchild and such other grandchild’s issue in accordance with the terms of the other grandchild’s successor trust b child continuing trust will be divided into grandchild successor trust a and grandchild successor trust a the income of a successor trust a will be distributed to grandchild or grandchild respectively and upon a grandchild’s death to his surviving issue per stirpes the principal of a successor trust a will be held in trust until the termination of each successor trust a each successor trust a will terminate upon the expiration of the perpetuities period upon termination the remaining principal will be distributed to the respective grandchild’s living issue per stirpes or if none to the living issue of the other grandchild per stirpes if a grandchild and all of such grandchild’s issue die prior to the termination of such grandchild’s respective successor trust a then the remaining principal will continue to be held in the successor trust a and the income and principal of such trust will be distributed to the other grandchild and such other grandchild’s issue in accordance with the terms of the other grandchild’s successor trust a state statute provides in part that the beneficiaries and trustees of a_trust may enter into a binding nonjudicial settlement agreement with respect to any matter involving the trust so long as the agreement does not violate a material purpose of the trust and could properly be approved by the appropriate state court state statute provides that an appropriate state court could properly authorize the division of a_trust into two separate trusts upon such terms and conditions as the court directs state statute also provides that a trustee may without court approval divide a_trust into separate trusts and the beneficiaries of the separate trusts may be different so long as their rights are not impaired the trustees request rulings that the proposed division of each of the continuing trusts into two equal successor trusts pursuant to the settlement agreement will not cause the generation-skipping_transfer_tax imposed under chapter to apply to the continuing trusts or the successor trusts plr-149706-09 will not subject future distributions from the successor trusts to the generation-skipping_transfer_tax imposed under chapter will not result in a taxable_termination under chapter upon the termination of any interest in the property held in the continuing trusts or the successor trusts and will not subject the termination of the continuing trusts and the successor trusts to the generation-skipping_transfer_tax imposed under chapter of the code law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-149706-09 sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in the instant case it is represented that decedent’s trust is exempt from gst tax because the trust was irrevocable on date and no additions actual or constructive were made to decedent’s trust after that date based on the facts presented and the representations made the proposed division of child continuing trust into grandchild successor trust a and grandchild successor trust a and the proposed division of child continuing trust into grandchild successor trust b and grandchild successor trust b as described above will not result in a shift of any beneficial_interest in decedent’s trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly we conclude that the proposed division of each of the continuing trusts into two equal successor trusts pursuant to the settlement agreement will not cause the generation-skipping_transfer_tax to apply to the continuing trusts or the successor trusts and will not subject future distributions from the successor trusts to the generation-skipping_transfer_tax further we conclude that the proposed division will not result in a taxable_termination under chapter upon the termination of any interest in the property held in the continuing trusts or the successor trusts and will not subject the termination of the continuing trusts and the successor trusts to the generation-skipping_transfer_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-149706-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy of sec_6110 purposes cc
